ST. PAUL, J.
(dissenting). If I thought this court had jurisdiction I would concur with the majority in annulling the rule for contempt issued by the respondent; for I think the opinion correct upon the merits.
But I am convinced that the court had no jurisdiction; and for these reasons:
I.
The Constitution provides that the Public Service Commission—
“may summon and compel the attendance of witnesses, * * * compel the production of books and papers, take testimony under commission, and punish for contempt as fully as is provided by law for the district courts.” Const, of 1921, art. 6, § 4, p. 24. (Italics mine.)
It further provides that the Supreme Court—
“shall have control of, and general supervision over all inferior cowts.” Const, art. 7, § 10, p. 39. (Italics mine.)
Also, that the Supreme Court, Courts of Appeal, and district courts may—
‘‘in aid of their respective jurisdictions, original, appellate, or supervisory, issue writs of mandamus, certiorari, prohibition, quo warranto, and all other needful writs, orders and process.” Const, art. 7, § 2, p. 36. (Italics mine.)
II.
Prior to the Constitution of 1879—
“the Supreme Court, from its earliest organization, had always disclaimed a supervisory control over the inferior courts in matters not' incident to its appellate jurisdiction.” 2 La. Digest, 470—citing Laverty v. Duplessis, 3 Mart. (O. S.) 42; La. Bank v. Hampton, 4 Mart. (O. S.) 298; State v. Watts, 8 La. 76, 80; Armfield v. Carlin, 11 La. 37; State v. Bermudez, 14 La. 478, 483; State v. Judge, 15 La. 521; State v. Judge, 11 Rob. 285; State v. Judge, 9 La. Ann. 250.
In Succession of Macarty, 2 La. Ann. 979 (affirmed in Ex parte Bujol, 3 La. Ann. 716), the court said:
“The Supreme Court has no general superintending jurisdiction over the inferior courts. The jurisdiction of the court in this respect is *772the same under the present Constitution [1845] as under that of 1812.”
So that when the court, as reorganized in 1880, assumed general supervisory control over all inferior courts, it was not because the court assumed the functions of self-constituted parens patriae, but solely by virtue of the jurisdietioh expressly conferred upon it by the Constitution of 1879, art. 90 (Const. 1898, art. 94), reading as follows:
Article 90: “The Supreme Court shall have control and general supervision over all inferior courts. They shall have power to issue writs' of certiorari, prohibition, mandamus, quo wdrranto and other remedial writs.”
III.
This provision appears to have been taken from the Constitution of Michigan of 1850, art. 6, § 3; except that that state granted its Supreme Court power to issue, hear, and determine original writs, whilst our Constitution omitted any such grant of power; and the. Constitution of 1921, as heretofore quoted, has made it even clearer that the power given to thi.s court to issue remedial writs, is not granted as additional original jurisdiction, but simply m aid of the jurisdiction given elsewhere in the Constitution.
I quote the Michigan Constitution below, having specially in mind the case of Speed v. Detroit, 98 Mich. 360, 57 N. W. 406, 22 L. R. A. 843, 39 Am. St. Rep. 555, relied upon by the relator, viz.:
Const, of Michigan, 1850, art. 6, § 3:
“The Supreme Court shall have a general superintending control over all inferior courts, and shall have power to issue writs of error, habeas corpus, mandamus, quo warranto, procedendo, and other original and remedial writs, and to hear and determine the same. In all other eases it shall have appellate jurisdiction only.” (Italics mine.)
IV.
In State ex rel. Barbin v. Strong, Man. Unrep. Cas. 434, the writ of prohibition issued to the Secretary of State in aid of the court’s appellate jurisdiction in a case then pending on appeal.
In State ex rel. Boyd v. Green, 34 La. Ann. 1027, a prohibition issued to a clerk of court, who had exceeded the authority granted him ■by law. But the Constitution (1879, art. 122) permitted the Legislature to grant certain judicial powers to clerks of court, and—
“Orders granted by a clerk, acting judicially, have the same effect as though made by the judge of the. court, under like circumstances, and ax-e reviewable in the same manner, and to the same extent.” 34 La. Ann. 1028.
So that in that instance this court was simply exercising its supervisory power over the court as it clearly had a right to do.
In Speed v. Detroit, supra, where the Supreme Court of Michigan issued a writ of prohibition to a city council, it has already been shown that that court had jurisdiction to issue, hear, and determine original writs:
The other cases from other jurisdictions, cited by relator, show that in each instance the writ issued out of some court of original jurisdiction, and specially authorized by statute to issue original writs of prohibition. Incidentally it may be remarked that the Supreme Court of New York is a court of first instance, and not the court of last resort of the state of New York.
Be all that as it may, we are not concerned with the practice and jurisdiction of courts outside of this state. Suffice it to say that I do not pretend that administrative boards which exceed their pqwers cannot be restrained by the courts of this state, as has been repeatedly done, and it is immaterial for practical purposes whether the means of restraining be termed prohibition or injunction; the only question with which we are presently concerned being whether such prohibition, injunction or other process should issue out of tMs court or out of some court of original jurisdiction.
*773y.
But it is clear that this court would simply be usurping power, should it undertake to issue writs except m add of some jurisdiction granted it by the Constitution. And it is equally clear that this court has no direct supervisory control over Public Service Commissions, unless that body be an inferior court within the meaning of the Constitution,
For the Constitution, after providing in article 6 for the establishment of the Public Service Commission, provides in article 7 that the judicial power shall be vested in a Supreme Court, in Courts of Appeal, in district courts, and in such other courts as are hereinafter provided. Clearly therefore the-Constitution does not contemplate that any Commission or body hereinbefore provided for should be a court or be vested with any part of the judicial power.
And it is apparent that the powers granted to the Public Service Commission are in their nature rather legislative than judicial. In Vicksburg, S. & P. Ry. Co. v. Railroad Commission, 153 La. 983, 96 South. 832, this court held that the regulation -Of railroad traffic was a legislative, or quasi legislative, function, citing Atchison, Top. & S. F. Ry. Co. v. Denver, 110 U. S. 681, 682, 4 Sup. Ct. 185, 28 L. Ed. 291.
So that the Public Service Commission cannot by any stretch of the imagination be called an inferior court. And if it is not an inferior court this court has no direct supervisory power over it.
VI.
It is suggested that since the Public Service Commission is granted power to summon witnesses, take testimony, and punish for contempt “as fully, as is provided by law for the district courts,” therefore it cannot quoad its power to punish for contempt be subjected to supervision of a district court, since one district court can have no supervisory jurisdiction over another.
This is manifest non sequitur and fallacy. Pretermitting the question of the extent of the power thus granted to punish for contempt, yet.it is perfectly clear that whether in a given case the Commission has exceeded that authority presents a justiciable issue; and if it presents such an issue then that issue necessarily comes within the judicial power of the state. But if the issue come within the judicial power of the state, there is necessarily some court of the state having jurisdiction to try it. And if that jurisdiction does not properly belong to an appellate court, it follows that it must necessarily belong to some court of first instance.
The expression that the power conferred is the same “as is provided by law for the district courts,” means nothing more than that to determine the extent of that power we must look to the laws regulating the same powers when conferred on district courts. But it does not mean that the Commission is therefore superior to any process issued out of a district court, for reasons which we have already given.
Nor will it do to say that because one district court has no jurisdiction over another therefore no district court can have jurisdiction over the Commission. For the reasons why one district court has no jurisdiction over another are these: That both are courts of equal jurisdiction and if one has jurisdiction over the other, then that latter has also jurisdiction over the former; and the process of the one necessarily nullifies the process of the other; and again because the territorial jurisdiction of the one does not extend over the other.
But with the Commission it is different; it is put by the Constitution under the jurisdiction of the courts, the same as any other board or commission.
The whole argument therefore falls of .its own weight, which suggests that if this court has not direct supervisory jurisdiction over the Commission, then the Commission is *776above all the' courts and may proceed as it pleases without interference whatever from the courts.
I am clearly of opinion that this court is without jurisdiction herein and that relator should apply to the district court for relief.
I therefore dissent.
DAWKINS, OVERTON, and THOMPSON, JJ., concur.